DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This communication is in response to the amendment filed 2/16/2021.  The amendment has been entered and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,397,399, claims 1-17 of U.S. Patent No. 8,488,754 and claims 1-20 are patent 9,125,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 8,488,754 and 9,125,033 in view of Vitek et al. “Vitek” US 10,262,281 .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Contractor to include ANI as well as displaying caller ID and also order status changes as taught by Vitek.
One would be motivated to make the modification such the customer can get status update on orders they’ve placed as taught by Vitek; Column 4 Lines 35-40.
Claim 1 of instant application
Claims 1+4+8+9 of patent 10397399
A method, comprising: sending, by an Internet Protocol enabled device, a query for information relating to a calling party to a database based on an Automatic Number Identification (ANI)-related identifier of the calling party; receiving, by the Internet Protocol enabled device and based on the identifier, the information relating to the calling party, from a database; displaying, by the Internet Protocol enabled device, the information 

related to the software program download has been changed; sending a query for updated information to the database;
receiving a message from the database, by the Internet Protocol enabled device, comprising information relating to the calling party;
displaying, by the Internet Protocol enabled device, the information relating to the calling party on a display of the Internet Protocol enabled device; and
wherein the information relating to the calling party comprises at least one of a telephone number of the calling party, a name, a city, a state, an address, a photo, a video, a text, a hyperlink, and any other information that can be sent via the Internet Protocol connection.


	Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contractor US 6,721,406 in view of Vitek et al. “Vitek” US 10,262,281.

Regarding claims 1, 10 and 17, Contractor teaches a system, medium and method comprising: 
at least one called Internet Protocol enabled device (The called device (118) may access databases via the internet (i.e. IP enabled device); Column 4 Lines 1-10); 
at least one database configured to store information relating to a calling party, wherein the at least one database is communicably coupled to the at least one Internet Protocol enabled device (the called device (118) access the databases (i.e. coupled); 
wherein the at least one called Internet Protocol enabled device is configured to: 
send a query for information relating to the calling party to the database based on an identifier of the calling party (the called device accesses databases through a communication medium and can obtain information from the databases based on the caller ID (i.e. sending a query for information related to the calling party; Column 4 lines 1-10, see also Figure 3);
receive, based on the identifier, information relating to the calling party from the database (the called device receives location information found in database (i.e. information related to calling party); 230 of Figure 3);
display the information to the calling party of the IP enabled device (the called device displays (i.e. returns information) location data such that the calling party can perceive the location data; Column 5 Lines 47-59); and
wherein the information is an alert comprising a calling party ID (Abstract and Column 1 Line 59 to Column 2 Line 31 teaches that based on a telephone call (event) the database can return a caller ID (alert) of the calling party to the called party for display purposes).
Contractor does not expressly disclose displaying a status of a previously received order associated with the device and an ANI.  However, Vitek that the user receives a text/instant message regarding any changes in order status; Abstract and Column 4 Lines 32-42.  Further, Vitek teaches caller ID or ANI is used for location determination purposes; Column 4 Lines 8-10).

One would be motivated to make the modification such the customer can get status update on orders they’ve placed as taught by Vitek; Column 4 Lines 35-40.

Regarding claim 2, Contractor teaches receiving an identifier by the IP enabled device of a called party (a telephone (102) calls the telephonic device 118.  A phone number (via caller ID) is received by the called device 118; Column 3 Line 60 to Column 4 Line 5.  Thus the IP enabled device receives an identifier of a called party (i.e. phone number of the called party), see also Figure 3).

Regarding claims 4 and 18, Contractor teaches receiving a message from the database, by the IP device, comprising information relating to the calling party (the called device receives location information found in database (i.e. information related to calling party); 230 of Figure 3).

Regarding claims 5, 11, 12, 19 and 20, Contractor teaches determining whether the identifier is located in the database (called device chooses appropriate database for calling party ID (i.e. determining whether identifier is located in the database); Step 226 of Figure 3); 

Not Returning information relating to the calling party if the identifier is located in the database (the called device displays (i.e. returns information) location data such that the calling party can perceive the location data; Column 5 Lines 47-59.  Thus if the information is not found, nothing is returned).

Regarding claims 6 and 13, Contractor teaches matching the identifier of the calling party against a plurality of identifiers stored in the IP device (a category list which is maintained by the called device is used to match the incoming caller information; Column 5 Lines 22-35)

Regarding claims 7 and 14, Contractor teaches retrieving information relating to the calling party by the IP device when a match exists (based on a match of a list against the incoming information, the called device then retrieves information from the databases; Column 5 Lines 45-54).

Regarding claims 8 and 15, Contractor teaches the database is at least one of a calling name database and another database (CNAM database; Column 2 line 18.  Further, the reference teaches databases which reads on “another database)).

.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contractor in view of Vitek and further in view of Pettus et al. “Pettus” US 2007/0071201.

Regarding claims 3, Contractor teaches verifying information with a database (See Figure 3 and Column 4 Lines 1-15). The prior art does not expressly disclose verifying information to determine if the called number is a paying subscriber and foregoing the download if the called number is not a paying subscriber.  However, Pettus teaches the IVR verifies the pay telephone number and then connects the call; Paragraph 56, see also Figures 5 and 6.  As Pettus does not perform a download when a called number is not a paying subscriber a download occurs, this is viewed as foregoing the download (as it never happens)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the prior art to include verifying information to ensure the calling party is a paying subscriber as taught by Pettus.
One would be motivated to make the modification such that the system can verify the telephone number prior to connecting the call as taught by Pettus; Paragraph 56. 

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419